 
Exhibit 10.36.b
 


[ctlogo.gif]




 
The undersigned agree this 31st day of December, 2008 that the employment
agreement between us dated September 29, 2006 shall be amended effective January
1, 2009 in the same manner (to the extent applicable) that changes are reflected
in redlining and strike-out on the attached restatement of the employment
agreement (with Stephen Plavin) that is attached hereto as Exhibit A. In January
2009, we shall execute an amended and restated employment agreement in order
to clarify all changes being made. 


 

  CT INVESTMENT MANAGEMENT CO., LLC          
 
By:
/s/ John R. Klopp     Name:  John R. Klopp     Title: 
Chief Executive Officer
         

 

  CAPITAL TRUST INC.          
 
By:
/s/ John R. Klopp     Name: 
John R. Klopp
    Title: 
Chief Executive Officer
         

 
 
 
/s/ Geoffrey Jervis       Geoffrey Jervis          

 




410 Park Avenue • 14th Floor New York, New York 10022 • 212.655.0220 • Fax
212.655.0044 • NYSE Symbol: CT